SIMPSON, J.
This case is referred to this court by the Court of Appeals to decide whether or not count 4 of the complaint is subject to the demurrer interposed to the same. As shown by the record and reference, said count alleges that “it was the duty of the defendant to furnish him with a reasonable safe place in which to work and perform his duties.”. Under the decisions of this court, the expression quoted does not correctly state the law, as the duty to afford the servant a reasonably safe place in which to work is not unqualified.”—Meriweather v. Sayre Mining & Manufacturing Co., 161 Ala. 442, 49 South. 916, 920; Huyck v. McNerney, 163 Ala. 244, 50 South. 926.
The case of Smith v. Watkins & Donelson, 172 Ala. 502, 55 South. 611, draws the distinction between the count in this case and one which does not contain any such statement as to the duty of the master. However, neither of the causes of demurrer assigned points out the defect in count 4. Consequently the count was not subject to the demurrer.
All the Justices concur, save Dowdell, C. J., not sitting.'